        Case 2:20-cv-02065-DMC Document 8 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC TIETJEN,                                   No. 2:20-CV-2065-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   December 23, 2020, the Court directed Plaintiff to show cause in writing why this action should

21   not be dismissed for failure to submit service documents to the United States Marshal. See ECF

22   No. 6. A review of the docket reflects that summons was returned executed on December 28,

23   2020. See ECF No. 7. The December 23, 2020, order to show cause is discharged.

24                 IT IS SO ORDERED.

25   Dated: December 30, 2020
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
